EXHIBIT 10.2

SEPARATION AND RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (“Separation Agreement”) is entered into
between USA Waste-Management Resources, LLC (the “Company”) and Rick L
Wittenbraker (the “Executive”).

This Separation Agreement is binding upon, and extends to, the parties and their
past and present officers, directors, employees, shareholders, parent
corporations, subsidiaries, affiliates, partners, agents, representatives,
heirs, executors, assigns, administrators, successors, predecessors, family
members, d/b/a’s, assumed names, and insurers, whether specifically mentioned
hereafter or not. A reference to a party in this Separation Agreement
necessarily includes those persons and/or entities described in the foregoing
sentence.

PREAMBLE

WHEREAS, Waste Management, Inc. (together with any entity that is a direct or
indirect majority-owned subsidiary of Waste Management, Inc. “Waste Management”)
and Executive previously entered into that certain Employment Agreement dated
October 31, 2003, as may have been amended from time to time (the “Employment
Agreement”);

WHEREAS, pursuant to such Employment Agreement, Executive has been continuously
employed;

WHEREAS, Executive has elected to participate in the Company’s 2014 voluntary
early retirement program (the “VERP”), and his resignation is effective
January 30, 2015;

WHEREAS, the Parties agree that upon his separation and execution of a waiver
and release of claims, Executive will receive certain benefits described in
Exhibit B of this Separation Agreement;

WHEREAS, the Company and Executive now jointly desire to enter into this
Separation Agreement to supplement the continuing provisions of said Employment
Agreement as set forth below; and

NOW, THEREFORE, in consideration of the premises and agreements contained
herein, and for other good and valuable consideration, the Company and Executive
hereby agree as follows:

1.        Termination of Employment.    The employment of Executive will
terminate on January 30, 2015 (“Employment Termination Date”). The parties agree
that Executive is entitled to the certain compensation and benefits set forth in
Section 6(d) of the Employment Agreement without his execution of a release, as
more specifically detailed in Exhibit A to this Separation Agreement. It is
expressly agreed to and acknowledged by the parties that Executive is entitled
to the compensation and benefits set forth in Exhibit A whether or not he
executes this Separation Agreement.

 



--------------------------------------------------------------------------------

2.        Payment of Additional Consideration.    In consideration of the
premises and promises herein contained, and subject to Executive executing and
not revoking this Separation Agreement, it is agreed that the Company will
provide Executive those certain benefits specifically detailed in Exhibit B to
this Separation Agreement. It is expressly agreed to and acknowledged by the
parties that Executive is not entitled to the benefits set forth in Exhibit B
until such time as he executes and does not revoke this Separation Agreement.
The Company shall withhold, or cause to be withheld, from said payments all
amounts required to be withheld pursuant to federal, state or local tax laws.

The consideration set forth in this Paragraph 2 is in full, final and complete
settlement of any and all claims which Executive could make in any complaint,
charge, or civil action, whether for actual, nominal, compensatory, or punitive
damages (including attorneys’ fees). Executive acknowledges that such
consideration is being made as consideration for the releases set forth in
Paragraphs 3 and 4. Executive further acknowledges that the items of
consideration set forth in this Paragraph 2 are separate and distinct of and
from each other, and that payment of each such item is independent valuable
consideration for the release and waiver set forth in Paragraphs 3 and 4.

3.        General Release.    In exchange for the first payment made to you
pursuant to Paragraph 2, Executive releases and discharge the Company, its past
and present parent, subsidiary and affiliated companies, agents, directors,
officers, employees, and representatives, and all persons acting by, through,
under or in concert with the Company (collectively referred to as the “Released
Parties”), from any and all causes of action, claims, liabilities, obligations,
promises, agreements, controversies, damages, and expenses, known or unknown,
which Executive ever had, or now have, against the Released Parties to the date
of this Separation Agreement. The claims Executive releases include, but are not
limited to, claims that the Released Parties:

 

  •   discriminated against Executive on the basis of Executive’s race, color,
sex (including sexual harassment), national origin, ancestry, disability,
religion, sexual orientation, marital status, parental status, veteran status,
source of income, entitlement to benefits, union activities, or any other status
protected by local, state or federal laws, constitutions, regulations,
ordinances, executive orders, including but not limited to the Massachusetts
Fair Employment Practices Act, the New Jersey Conscientious Employee Protection
Act, the New Jersey Law Against Discrimination, the New Jersey Whistleblower
Act, North Dakota Century Code §9-13-02 and South Dakota Code Laws § 20-7-11; or

 

  •   discriminated against Executive on the basis of Executive’s age or
violated any right Executive may have under the Age Discrimination in Employment
Act (“ADEA”); or

 

  •   failed to give proper notice of this employment termination under the
Workers Adjustment and Retraining Notification Act (“WARN”), or any similar
state or local statute or ordinance; or

 

  •  

violated any other federal, state, or local employment statute, such as the
Employee Retirement Income Security Act of 1974, which, among other things,
protects employee benefits; the Fair Labor Standards Act, which regulates wage

 

2



--------------------------------------------------------------------------------

and hour matters; the Family and Medical Leave Act, which requires employers to
provide leaves of absence under certain circumstances; Title VII of the Civil
Rights Act of 1964; the Older Workers Benefits Protection Act; the Americans
With Disabilities Act; the Rehabilitation Act; OSHA; and any other laws relating
to employment; or

 

  •   violated its personnel policies, handbooks, any covenant of good faith and
fair dealing, or any contract of employment between Executive and any of the
Released Parties; or

 

  •   violated public policy or common law, including claims for: personal
injury, invasion of privacy, retaliatory discharge, negligent hiring, retention
or supervision, defamation, intentional or negligent infliction of emotional
distress and/or mental anguish, intentional interference with contract,
negligence, detrimental reliance, loss of consortium to Executive or any member
of Executive’s family, and/or promissory estoppel; or

 

  •   is in any way obligated for any reason to pay Executive’s damages,
expenses, litigation costs (including attorneys’ fees), bonuses, commissions,
disability benefits, compensatory damages, punitive damages, and/or interest,
except as provided for in Paragraph 10 of the Employment Agreement, or as
otherwise provided by this Separation Agreement, law or Waste Management’s
bylaws and certificates of incorporation.

Executive understands and agrees that this Separation Agreement includes all
claims that Executive may have and that Executive does not now know or suspect
to exist in Executive’s favor against the Released Parties, and that this
Separation Agreement extinguishes those claims. Executive is not prohibited from
making or asserting (a) any claim or right under state workers’ compensation or
unemployment laws; (b) any claim or right, which by law cannot be waived through
private agreement; or (c) any claims or rights under the ADEA or any other law
that may arise after Executive executes this Separation Agreement.

4.        Charges and Administrative Proceedings.    Nothing in this Separation
Agreement shall affect the U.S. Equal Employment Opportunity Commission’s
(“EEOC”) or a comparable state or local agency’s rights and responsibilities to
enforce the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act of 1967 (“ADEA”), as amended, or any other applicable law.
Further, nothing in this Separation Agreement shall be construed as a basis for
interfering with Executive’s protected right to challenge the waiver of an ADEA
claim under the Older Workers Benefit Protection Act, or to file a charge with,
or participate in an investigation or proceeding conducted by, the EEOC, the
National Labor Relations Board (“NLRB”) or any other state, federal or local
government entity; provided, however, if the EEOC, NLRB, or any other state,
federal or local government entity commences an investigation on Executive’s
behalf, Executive specifically waives and releases his right, if any, to recover
any monetary or other benefits of any sort whatsoever arising from any such
investigation, nor will Executive seek reinstatement to Executive’s former
position with the Company.

5.        Covenant Not to Sue.    For the purpose of giving a full and complete
release, Executive covenants and agrees that he has no pending claims or charges
against the Released

 

3



--------------------------------------------------------------------------------

Parties. If Executive has any pending claims in a federal, state or local court,
or in an arbitral forum, Executive agrees to promptly file all appropriate
papers requesting withdrawal and dismissal of such claims. Executive further
agrees not to sue any of the Released Parties or become a party to a lawsuit on
the basis of any claims of any type to date that arise out of any aspect of
Executive’s employment or termination of employment. Executive understands that
this is an affirmative promise by Executive not to sue any of the Released
Parties, which is in addition to Executive’s general release of claims in
Paragraph 3 above.

Nothing in this Separation Agreement prevents Executive from bringing an action
challenging the validity of this Separation Agreement or taking any action set
forth in Paragraph 4 above. If a federal, state or local government agency
commences an investigation on your behalf, Executive specifically waives and
releases the right, if any, to recover any monetary or other benefits of any
sort whatsoever arising from any such investigation, nor will Executive seek
reinstatement to Executive’s former position with the Company.

If Executive breaches this Separation Agreement by suing any of the Released
Parties in violation of this Covenant Not to Sue, Executive understands that
(i) the Released Parties will be entitled to apply for and receive an injunction
to restrain any violation of this paragraph, and (ii) Executive will be required
to pay the Released Parties’ legal costs and expenses, including reasonable
attorney fees, associated with defending against the lawsuit and enforcing the
terms of this Separation Agreement.

6.        Protective Covenants and Loss of Benefits.    Executive acknowledges
and agrees that the protective and restrictive covenants set forth in Section 10
of the Employment Agreement (the “Employment Agreement Protective Covenants”)
remain in full force and effect and that the benefits payable under Section 2 of
this Separation Agreement are subject to forfeiture due to prohibited conduct as
set forth in Section 11 of the Employment Agreement.

7.        Application to all Forms of Relief.    This Separation Agreement
applies to any relief no matter how called, including without limitation, wages,
back pay, front pay, reinstatement, compensatory damages, liquidated damages,
punitive damages for pain or suffering, costs and attorney’s fees and expenses.

8.        No Admissions, Complaints or Other Claims.    The Executive
acknowledges and agrees that this Separation Agreement is not to be construed in
any way as an admission of any liability whatsoever by any Released Party, any
such liability being expressly denied. The Executive also acknowledges and
agrees that he has not, with respect to any transaction or state of facts
existing prior to the date hereof, filed any Actions against any Released Party
with any governmental agency, court or tribunal.

9.        Acknowledgments.    Executive has fully reviewed the terms of this
Separation Agreement, acknowledges that he understands its terms, and states
that he is entering into this Separation Agreement knowingly, voluntarily, and
in full settlement of all claims which existed in the past or which currently
exist, that arise out of his employment with the Company or the termination of
his employment.

 

4



--------------------------------------------------------------------------------

Executive acknowledges that he has had at least forty-five (45) days to consider
this General Release Agreement thoroughly, and Executive understands that he has
the right to consult with an attorney, before he signs below and is advised to
do so.

If Executive signs and returns this General Release Agreement before the end of
the 45-day period, he certifies that his acceptance of a shortened time period
is knowing and voluntary, and the Company did not — through fraud,
misrepresentation, a threat to withdraw or alter the offer before the 45-day
period expires, or by providing different terms to other employees who sign the
release before such time period expires — improperly encourage Executive to
sign.

Executive understands that he may revoke this General Release Agreement within
seven (7) days after he signs it. Executive’s revocation must be in writing and
submitted within the seven (7) day period to Kimberly Gee Stith, via hand
delivery or via electronic delivery at: KStith@wm.com. If Executive does not
revoke this General Release Agreement within the seven (7) day period, it
becomes irrevocable. Executive further understands that if he revokes this
General Release Agreement, he will not be eligible to receive the benefits
described in Exhibit B. All benefits described in Exhibit B will be paid on the
dates specified herein, but only if this General Release Agreement has been duly
executed and not revoked within its revocation period.

Executive also acknowledges that before signing this Separation Agreement,
Executive received certain information about the eligibility for the benefits
available under this Separation Agreement and the persons affected by this
employment termination program, including the job titles and ages of both the
persons selected and not selected to receive the benefits available under this
Separation Agreement. This information is attached to this Separation Agreement
as Exhibit C.

10.        Settlement and Acquisition of Goodwill.    Executive waives and
releases any and all claims that restrictive covenants contained in Paragraph 8
of the Employment Agreement (the “Employment Agreement Protective Covenants”)
are not enforceable or are against public policy. Executive covenants not to
file a lawsuit or arbitration proceeding, pursue declaratory relief, or
otherwise take any legal action to challenge the enforceability of the
Employment Agreement Protective Covenants. The parties agree that the payments
and benefits referred to in Exhibit B are, in part, consideration of the
settlement of all disputes regarding the enforceability and application of
goodwill, trade secrets, and confidential information developed by Executive in
the course of his employment with the Company. To help preserve the value of the
goodwill, trade secrets, and confidential information acquired herewith, it is
agreed that Executive will comply with the Employment Agreement Protective
Covenants (incorporated herein by reference) for the periods of time set forth
therein. It is specifically agreed that the two-year Restricted Term set forth
in Paragraph 10 of the Employment Agreement and the restriction provided for
therein shall commence upon Executive’s termination of employment with the
Company.

11.        Assistance and Cooperation.    Executive agrees that he will
cooperate fully with the Company and its counsel, upon their request, with
respect to any proceeding (including any litigation, arbitration, regulatory
proceeding, investigation or governmental action) that relates to matters with
which Executive was involved while he was an employee of the Company or with
which he has knowledge. Executive agrees to render such cooperation in a timely
fashion and to

 

5



--------------------------------------------------------------------------------

provide Company personnel and counsel with the full benefit of his knowledge
with respect to any such matter.

The Company, Waste Management and their past and present parents, subsidiaries,
and affiliated entities and companies have certain obligations to Executive, his
heirs and legal representatives to provide indemnity, to advance expenses, and
to provide officers and directors liability insurance. These obligations are
provided by law, in Paragraph 10 of the Employment Agreement, in this Separation
Agreement, in Article Eighth of the Third Amended and Restated Certificate of
Incorporation of Waste Management, Inc. (“WMI”), in Article X of WMI’s bylaws,
and in similar provisions in the certificates (charters) of incorporation,
bylaws and other governing documents of various past and present Waste
Management parents, subsidiaries, and affiliated entities and companies. These
obligations will continue beyond Executive’s termination of employment on the
Employment Termination Date, in accordance with and subject to the provisions
thereof and applicable Delaware law.

12.        Choice of Laws.    This Separation Agreement is made and entered into
in the State of Texas, and shall in all respects be interpreted, enforced and
governed under the laws of the State of Texas. The language of all parts of this
Separation Agreement shall in all cases be construed as a whole, according to
its fair meaning, and not strictly for or against any of the parties.

13.        Severability.    Should any provision of this Separation Agreement be
declared or be determined by any court to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term, or provision shall be deemed not to be a part of
this Separation Agreement.

14.        Matters Relating to Section 409A of the Code.    Notwithstanding any
provision in this Separation Agreement to the contrary, if any compensation or
benefit provided hereunder is subject to Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), as determined by the Company, then
the following provisions shall apply:

 

  (a) Notwithstanding anything to the contrary in this Separation Agreement,
with respect to any amounts payable to Executive under this Separation Agreement
in connection with a termination of Executive’s employment that are subject to,
and not exempt under, Section 409A, a termination of employment shall not be
considered to have occurred under this Separation Agreement unless and until
such termination constitutes Executive’s “separation from service” as defined in
Section 409A.

 

  (b) This Separation Agreement is intended to be written, administered,
interpreted and construed in a manner such that no payment or benefit under this
Separation Agreement becomes subject to (1) the gross income inclusion under
Section 409A or (2) the interest and additional tax under Section 409A
(collectively, “Section 409A Penalties”), including, where appropriate, the
construction of defined terms to have meanings that would not cause the
imposition of the Section 409A Penalties. If any provision of this Separation
Agreement would cause Executive to incur the Section 409A Penalties, the Company
may, after consulting with Executive, reform such provision to comply with
Section 409A or to preclude imposition of the Section 409A Penalties, to the
full extent permitted under Section 409A.

 

6



--------------------------------------------------------------------------------

  (c) The payment of severance benefits set forth in Exhibit B are designated as
separate payments for the purpose of the short-term deferral exception under
Treasury Regulation Section 1.409A-1(b)(4)(i)(F), and, with respect to such
separation payments, the exemption for involuntary separation from service or
participation in a window program under Treasury Regulation
Section 1.409A-1(b)(9)(iii). As a result, (1) separation payments that are by
their terms scheduled to be made before March 15, 2015, and (2) any additional
separation payments that are made on or before December 31, 2016, and do not
exceed the lesser of two times Base Salary or two times the annual limit under
Code Section 401(a)(17) as then in effect, are exempt from the requirements of
Code Section 409A

15.        Complete Agreement.    The parties hereto agree that the October 31,
2003, Employment Agreement (including any other amendments thereto) as modified
by this Separation Agreement, contains the full and final expression of their
agreements with respect to the matters contained therein, and acknowledge that
no other promises have been made to or by any of the parties that are not set
forth in these Agreements.

The parties agree that neither the offer of, nor the execution of, this
Separation Agreement will be construed as an admission of wrongdoing by anyone.
Instead, this Separation Agreement is to be construed solely as a reflection of
the parties’ desire to facilitate a peaceful separation of employment and to
make sure there are no unresolved issued between them.

Please review this document carefully as it contains a release of claims.

IN WITNESS WHEREOF, the Executive has entered into this Separation Agreement,
and the Company has caused this Separation Agreement to be executed in its name
and on its behalf by its duly authorized officer to be effective as of the date
that this Separation Agreement is executed by Executive as set forth beneath the
signature below (the “Effective Date”).

 

7



--------------------------------------------------------------------------------

RICK L WITTENBRAKER

(“Executive”)

 

/s/ Rick L Wittenbraker

Signature

 

Date: January 30, 2015

“Effective Date”

 

 

By:

USA WASTE-MANAGEMENT RESOURCES, LLC

(The “Company”)

 

/s/ John S. Tsai

Title: VP & Assistant General Counsel

 

Printed Name: John S. Tsai

 

Date: January 23, 2015

 

8



--------------------------------------------------------------------------------

EXHIBIT A

The employment of Executive is terminated, effective January 30, 2015 (the
“Employment Termination Date”). Executive is therefore, entitled to the payments
and benefits listed below and detailed in under Section 6(d) of the Employment
Agreement whether or not he signs this Separation Agreement. These include

 

  (a) Accrued but unpaid base salary for services rendered to the Employment
Termination Date.

 

  (b) Accrued but unpaid expenses required to be reimbursed under the Employment
Agreement.

 

  (c) Accrued but unused vacation for the year 2015 to the Employment
Termination Date.

 

  (d) A payment under the Company’s 2014 Annual Incentive Plan (AIP) payable at
the same time, on the same basis and to the same extent payments are made to
similar senior executives of the Company. Executive is not entitled to a payout
under any other bonus plan.

Further, Executive is also entitled to the following under the terms of
outstanding equity awards issued to Executive under the Waste Management’s
equity incentive plans (including, but not limited to awards issued pursuant to
the Waste Management, Inc. 2009 Stock Incentive Plan):

 

  (e) In accordance with the terms of each such award, for a period of three
years ending on the third annual anniversary of Executive’s Employment
Termination Date, outstanding stock option awards shall vest and, once vested,
shall remain exercisable (in accordance with the established exercise procedures
under each such stock option award) for the three year period following
Executive’s Employment Termination Date; provided, however, in no event will any
such stock option be exercisable beyond the original term of the award.

 

  (f) With respect to Executive’s outstanding awards of Performance Share Units
(“PSUs”) awarded under the Waste Management, Inc. 2009 Stock Incentive Plan on
March 9, 2012, March 8, 2013, and March 7, 2014, Executive shall be entitled to
receive the PSUs and related dividend equivalents that Executive would have been
entitled to receive if he had remained employed until the last day of the
Performance Period (as defined in each such applicable award) multiplied by the
fraction which has as its numerator the total number of days Executive was
employed by the Company during the applicable Performance Period and has as its
denominator the total number of days during the applicable Performance Period.

 

  (g)

With respect to Executive’s outstanding award dated November 6, 2012, of
Restricted Stock Units (“RSUs”) awarded under the Waste Management, Inc. 2009
Stock Incentive Plan, Executive shall be entitled to have vested the amount of
RSUs equivalent to the total RSUs granted under such award multiplied by the
fraction which has as its numerator the total number of days that Executive was
employed by the Company during the period beginning on November 6, 2012, and
ending on the Termination of Employment Date and which has as its

 

9



--------------------------------------------------------------------------------

denominator 1,096 (being the number of calendar days in the Restriction Period
as defined in such award). Such amount shall be paid as soon as administratively
feasible following Executive’s Employment Termination Date.

All payments will be subject to applicable withholdings for federal, state and
local income and employment taxes.

Executive is entitled to the benefits described above in this Exhibit A whether
or not he executes this Separation Agreement.

 

10



--------------------------------------------------------------------------------

EXHIBIT B

The employment of Executive is terminated, effective January 30, 2015 (the
“Employment Termination Date”) under the terms of this Separation Agreement. In
consideration of the premises and promises herein contained, it is agreed that,
Executive is entitled to the compensation and benefits set forth below only
after he executes and does not revoke this Separation Agreement.

The payments and benefits to be provided are as follows:

 

  (a) A severance payment in the gross amount of One Million, Seven Hundred
Ninety-Six Thousand, Four Hundred and Sixty-Nine Dollars, and Fifty Cents
($1,796,469.50), approximately equal to two times the sum of Executive’s base
salary ($513,277) and Target Bonus ($384,957.75). This severance amount will be
paid as follows:

(i) Eight Hundred and Ninety-Eight Thousand, Two Hundred and Thirty Four
Dollars, and Seventy Five Cents ($898,234.75) shall be paid within 10 days after
the seven-day revocation period described in Paragraph 9 of this Separation
Agreement.

(ii) Eight Hundred and Ninety-Eight Thousand, Two Hundred and Thirty Four
Dollars, and Seventy Five Cents ($898,234.75) shall be paid during the two
(2) year period beginning on the Employment Termination Date and continuing at
the same time and in the same manner Executive’s base salary would have been
paid if Executive had remained in active employment until the end of such
period.

 

  (b) Twenty-four months of continued group health and/or dental insurance
coverage that Executive participated in as of his Employment Termination Date.
Executive must timely elect COBRA coverage and the Company will provide COBRA
coverage at its own expense for 18 months or, if earlier, until Executive’s
death or eligibility for coverage by a subsequent employer. Thereafter,
Executive will have no additional COBRA coverage, but if Executive has not
obtained coverage from a subsequent employer, the Company will provide up to six
months additional medical and dental coverage.

 

  (c) The Company will pay you Seventy-Five Thousand Dollars ($75,000) as the
approximate value of twenty-four months of continued disability and life
insurance coverage that Executive participated in as of his Employment
Termination Date.

All payments will be subject to applicable withholdings for federal, state, and
local income and employment taxes.

 

11



--------------------------------------------------------------------------------

Exhibit C

MANDATORY DISCLOSURES

Waste Management is constantly working to better align its Corporate and Field
teams, to help achieve its strategic goals. In order to better achieve these
goals, it is necessary to consolidate and realign several corporate functions,
and, unfortunately, eliminate certain positions in both the Corporate and Waste
Management Recycle America (“WMRA”) groups.

The Company offered members of its Senior Leadership Team the opportunity to
voluntarily resign in exchange for an enhanced separation package available
through the Company’s 2014 Voluntary Early Retirement Program (“VERP”).
Executive accepted the Company’s offer and the benefits available are described
in Exhibit B of this Separation Agreement. Please review the information below
before signing.

1.        Eligibility for VERP and Severance:    The Company is providing you
with specific information showing the employees who are eligible and ineligible
for severance benefits under the VERP, by age and job title. Employees indicated
as “Selected” are having their employment terminated, and they are eligible for
Severance if they sign the Release within the number of days after termination
of employment prescribed in the Release, and return the signed Release to which
this disclosure is attached. Employees listed as “Not Selected” are ineligible
for Severance because they have not been selected for this reorganization.

2.        Decisional Unit and Factors Considered in Selection Decisions:    The
employees considered for participation in this group termination program
consisted of members of the Company’s Senior Leadership Team. The Company
considered the alignment of the field and corporate team and the skills and
duties of the impacted employees when selecting individuals.

The information given on the below chart is current as of January 8, 2015. This
information is subject to change and may be affected by future employment
decisions. Any questions about this information should be directed to Laura
Naumann via email: LNaumann@wm.com.

 

Title

   Age        Selected        Not Selected  

President Recycling Services & OGG

     48           X        

Chief Sales & Marketing Officer

     57           X        

EVP & Chief Operating Officer

     61                X   

SVP Human Resources

     56                X   

SVP Gen Counsel, CCO & Asst Sec

     66           X        

SVP Govt Affairs & Communication

     54                X   

CIO & SVP Tech, Logistics & CS

     52                X   

EVP & Chief Financial Officer

     52                X   

VP Field Operations

     45, 60                X   

 

12